                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    ABERDEEN DIVISION

RONALDO DESIGNER JEWELRY, INC.                                                         PLAINTIFF

V.                                                                      NO. 1:17-CV-2-DMB-DAS

JAMES B. COX and CATHERINE A. COX
d/b/a JC DESIGNS d/b/a WIRE N RINGS
and JOHN DOE a/k/a LEROY and JOHN
DOES Numbers 1 through 99                                                           DEFENDANTS


                                                       ORDER

          In accordance with this Court’s August 22, 2019, Amended Order, this case is

REFERRED to the Register of Copyrights. The Court seeks advice on the following question:

          Would the Register of Copyrights have refused Copyright Registration No. VA 1-
          858-093 if it had known that the Angelina Bracelet design was based on the bar
          bracelet design of Preston Reuther shown in Figure 2 of this Court’s August 22,
          2019, Amended Order?

          The Clerk of the Court is directed to forward to the Copyright Register by United States

mail 1 and electronic mail 2 the following documents: (1) this Court’s April 24, 2019, Order

directing additional briefing on the request for referral, Doc. #316; (2) the briefing associated with

the motion for referral, Docs. #143, #144, #155, #169, #315, #317, #318, #324; and (3) this Court’s

August 22, 2019, Amended Order, Doc. #365.


1
    Hard copies should be addressed to:
          Karyn A. Temple
          Acting Register of Copyrights and Director
          U.S. Copyright Office
          P.O. Box 70400
          Washington, DC 20024-0400

2
    Electronic copies should be e-mailed to:
          Jordana S. Rubel
          Assistant General Counsel
          Office of the General Counsel | U.S. Copyright Office
          jrubel@copyright.gov
The Court requests a response to this question on or before November 12, 2019.

SO ORDERED, this 10th day of September, 2019.

                                           /s/Debra M. Brown
                                           UNITED STATES DISTRICT JUDGE




                                       2
